                                                   Case 1:18-cv-07908-LGS Document 82-26 Filed 09/11/20 Page 1 of 2

*uru,';   11.;,   ^:ru,   ,; .    .   .ts i.".




                                            ad8 outYtt.I                      9t 30t avL I La i vit : t , till      tialrg       a,vul?    f drlt gittvt r
                                                                                                                                                                      n€c         1   oF2
                                                           CRnm\iAt COtiRT OF THE CITY OI' NB\I/YORK
                                                           COUNTT orrNEW YORK
                                                           TTIE PEOPI.E OT' TTTB STATE OIT NEWYORK                                                tiltilT03{03t
                                                                                      -againsr-
                                                                                                                                                   iltilililtilt   ilil   ililt   I il il   ililt ilt
                                                           1. Christiaa Baptiste (&t 41),
                                                           2 Tbomas Debrsm (t\{ 31j;                                                 Tqlorlloiland
                                                           3. Clyde Pembeton (r!I66),                                                335-41?8


                                                                                                               Dcfendants.
                           II
                           rEr
                           I                                         Police Officec Anthony Sengco, Shicld IZ4g4
                                                                                                                                  &e 28th Precinct, sates as
                           rI                        foilows:


                           I                         fh eirdffiaa *agtdtith.

                          I                                           PL 135.05                          Unlaqrful                  ia the SecondDegree
                          I-                                                                             (defcndant        I
                          I                                                                              (defcndant#2:1
                          I
                           ET
                           Ur
                                                                                                         (defendant #3; 1

                                                             On or aboutJune l, 2AI7 at about 1I:25 p.1d.,                         46 Vcst 116 Srecr in the
                           $-
                                                    Countyand Sats ofNersyotlq the defend,ants rcstuined.
                           \crt                                                                                                     pentotl
                          5                         Th taanl furbfi r tth &4e is asfolhu:

                          rI--r                                  I   am infonn.d     bf Eva l*virq of aa address
                                                    OfEce, that shc observed Thomas Debnam asd Chtistiaa
                                                                                                                                    to the Distria Aromct's
                                                                                                                                      loc& a door rt &e above
                          II                        location and sand in &,ont of the door. I ari ftrthet
                                                                                                                                  bf lds. Lwin thatwhen she
                          II                                     b
                          rI                        atteopted         leave thc above location,
                                                    firtthccinfomed by l[s. Levia that
                                                                                                    Mt
                                                                                                     Debnam and Il,It
                                                                                              she asLed to lcave but vas
                                                                                                                                       refiised to move.Iam
                                                                                                                                    tbat she could not

                                                              WheuI ailivd at the above iocatioq I obsersed                      Baptistc aad rVr. Debnam
                          -                                                                                                                                         in
                                                    front of &e door, and I ftrther obeerved thattrvfs. Lwin was
                                                    aaeqpti4g to lcat'e tl'e above location, bur the position of
                                                    pff'rreotdhff ftom lcaving throqjh the.Coor.

                                                                 f   observed   Mr. Debnam state in substancq '\Fe                    b ptev€ot then ftom
                                                    leaving.n

                                                                 I   obsemed rVr. Baptiste state         in   substznce,   'Ve        to prevent them        &,om
                                                    lcaving.tr


                                                                 When     I   spoke with   l{r.   Pemberton about the                 matt€tr I obseffcd the
                                                    defendant state iE sulsaace, ttl       o- tle  ovnec of this bar. I              the bounces to keqp hc



                                       9/S            tt07-82-90'w,dyyzg7z71                                                                                              t€gt 8t9 zte




                                                                                                                                                                                   DEF-000052
                                  Case 1:18-cv-07908-LGS Document 82-26 Filed 09/11/20 Page 2 of 2


reS1-ji;.;:,::i




                         r4n au.CYvr                   of 4ot c.vL r La: vlt ; t,   Fgt fAut      tvto        faJt l'rrl'yttl'
                                                                                                                                      n4qAd2
                                       CRIMINAI. COURT         OIT   TfG CITY OTI NEW YORK
                                       COIJNTY OFNEW
                                        THE PEOPf,E OFTHE SIATE'OF NEWYORK

                                                                -against-

                                        1. Cdstiaa Baptiste (ild 41),
                                        2 ThomasDebnam (S{31),                                       TaylotHolland
                                        3. Clyde Pembcrton Of 66),                                   3354778


                                                                                    Defendants.

                  tlrr
                  I-               ftom leaving.tt

                  IT
                   II
                  r
                  I                False stab&entl nsde ln thts wdtten inetrument
                                                                                                  prmfuhable as a dasr A
                  -II              nisdeoeanor purourotto secdon ?f.:O.4E of thc penal            aadaeother cdmee.
                   I
                   I
                  ilIr                Po     HY
                                   Police OfficctAntbony Scngco
                                                                                                         t+         ra:
                                                                                                                          'rl
                                                                                                                                p,q
                   A-                                                                                            Timc
                   €tr-l
                  TI
                   I-t
                   r-
                  I-
                   r
                  rI
                  I-




                         9l   9      Zt0?-gz-90'ut'd49:93:91                                                                           €fgt 8t9 ?tz




                                                                                                                                           DEF-000053
